USCA1 Opinion

	




        November 28, 1995       [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                                            ____________________        No. 95-1520                          ROBERT F. SMITH AND JOANNE M. SMITH,                               Plaintiffs, Appellants,                                          v.             NEW HAMPSHIRE BOARD OF LICENSURE FOR LAND SURVEYORS, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF NEW HAMPSHIRE                    [Hon. Paul J. Barbadoro, U.S. District Judge]                                             ___________________                                 ____________________                                        Before                                Cyr, Boudin and Lynch,                                   Circuit Judges.                                   ______________                                 ____________________            Robert F. Smith and Joanne M. Smith on brief pro se.            _______________     _______________            Jeffrey R. Howard, Attorney General,  and Stephen J. Judge, Senior            _________________                         ________________        Assistant Attorney General, on brief for appellees New Hampshire Board        of Land Surveyors and Members.            Donald F. Whittum and Cooper, Hall,  Whittum & Shillaber, P.C.  on            _________________     ________________________________________        brief for appellee David Richard Noyes.                                 ____________________                                 ____________________                      Per Curiam.  Plaintiffs-appellants filed an amended                      __________            complaint under 42  U.S.C.   1983 alleging violations  of the            First Amendment,  due process and  equal protection  clauses,            all  based on  the  refusal of  the  New Hampshire  Board  of            Licensure   to   hold   a  formal   hearing   on  plaintiffs'            disciplinary charges  against defendant Noyes.   The district            court  dismissed  the  complaint   for  failure  to  state  a            cognizable claim.                         Plaintiffs challenge  the court's ruling  that they            did not plead the deprivation of an interest protected by the            due  process clause.   They  say  that the  court erroneously            failed  to recognize  a  constitutional  deprivation  in  the            alleged violation of their  state law rights to notice  and a            hearing on their disciplinary  complaint against Noyes.  Even            if  a protected  interest  could be  identified, however,  an            unauthorized deviation from state  procedure does not rise to            the level  of a  constitutional due process  violation unless            the  state  fails  to  provide  a  suitable  post-deprivation            remedy.   See Licari v. Ferruzzi, 22  F.3d 344, 348 (1st Cir.                      ___ ______    ________            1994).   New  Hampshire law  provides  such a  remedy through            rehearing and  direct appeal of  Board orders, see  N.H. Rev.                                                           ___            Stat. Ann.   310-A:71  (1995) ("Orders of the board  shall be            subject to rehearing  and appeal in the  manner prescribed by            RSA 541."); N.H. Rev. Stat. Ann.    541:1-541:6 (1974 & Supp.            1994),  or petition for an extraordinary writ.  See N.H. Rev.                                                            ___                                         -2-            Stat. Ann.   490:4 (1983).  Plaintiffs' remaining contentions            also  fail  substantially  for  the  reasons  stated  by  the            district court.                      Reviewing  the district  court's decision  de novo,                                                                 _______            the judgment is affirmed.                            ________                                         -3-